

116 HR 197 IH: Special Counsel Independence and Integrity Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 197IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Nadler (for himself, Ms. Jackson Lee, Mr. Cohen, Ms. Speier, Mrs. Lawrence, Ms. Waters, Mr. Bera, Mr. Smith of Washington, Mr. Espaillat, Mrs. Carolyn B. Maloney of New York, Mr. Huffman, Mr. Lowenthal, Mr. Garamendi, Mrs. Demings, Mr. Johnson of Georgia, Mr. Price of North Carolina, Ms. Kuster of New Hampshire, Ms. Sánchez, Mr. Danny K. Davis of Illinois, Mr. Schneider, Mr. Lipinski, Ms. Eshoo, Mr. Brendan F. Boyle of Pennsylvania, Ms. Barragán, Mr. Kilmer, Mr. Tonko, Ms. Meng, Mr. Ryan, Ms. Pingree, Mrs. Davis of California, Mr. Aguilar, Mr. Vela, Mrs. Napolitano, Mr. Meeks, Mr. Foster, Mr. Cooper, Mr. Loebsack, Ms. McCollum, Mr. Pocan, Mr. Beyer, Mr. Serrano, Ms. Schakowsky, Mr. Pallone, Mr. Quigley, Mr. Hastings, Mrs. Lowey, Mr. Carbajal, Mr. Clay, Ms. Castor of Florida, Ms. Wasserman Schultz, Ms. Lee of California, Mr. Payne, Ms. Kaptur, Mr. Swalwell of California, Mr. Richmond, Mr. Jeffries, Ms. Lofgren, Mr. Cicilline, Ms. Jayapal, Mr. Ted Lieu of California, Mr. Raskin, Mr. Crist, Mr. Moulton, Miss Rice of New York, Ms. Roybal-Allard, Ms. Norton, Mr. Langevin, Ms. Brownley of California, Mr. Carson of Indiana, Ms. DeGette, Ms. Clark of Massachusetts, Mr. Evans, Mr. Scott of Virginia, Ms. Frankel, Mr. Perlmutter, Ms. Matsui, Ms. Bonamici, Mr. Schiff, Ms. Velázquez, Ms. Wilson of Florida, Mr. Michael F. Doyle of Pennsylvania, Mr. DeFazio, Ms. Adams, Mr. Gomez, Mr. Brown of Maryland, Mrs. Dingell, Mr. Welch, Mr. Cummings, Mr. Sherman, Mrs. Bustos, Mr. Takano, Mr. Yarmuth, Mr. Courtney, Mr. McEachin, Mr. Kennedy, Mr. Peters, Ms. Judy Chu of California, Mrs. Murphy, Mr. Connolly, Mr. Deutch, Mr. Soto, Mr. Larson of Connecticut, Mr. Vargas, Mr. Heck, Mr. Krishnamoorthi, Mr. McGovern, Mr. Sarbanes, Mr. Sires, Ms. Clarke of New York, Ms. DelBene, Mr. DeSaulnier, Mr. Lamb, Mr. Pascrell, Mr. Panetta, Mr. Thompson of California, Mr. Kind, Ms. Scanlon, Mr. Higgins of New York, Mr. Rush, and Ms. Titus) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo ensure independent investigations and judicial review of the removal of a special counsel, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Special Counsel Independence and Integrity Act. 2.Limitation on removal of special counsel (a)In generalA special counsel appointed by the Attorney General, or any other official appointed by the Attorney General who exercises a similar degree of independence from the normal Department of Justice chain of command, may be removed from office only by the personal action of an Attorney General who has been confirmed by the Senate, or, if the Attorney General is recused from the matter, the most senior Department of Justice official who has been confirmed by the Senate and is not recused from the matter.
 (b)Removal for causeA special counsel or other appointed official described in subsection (a) may be removed only for misconduct, dereliction of duty, incapacity, conflict of interest, or other good cause, including violation of policies of the Department of Justice.
			(c)Notice of removal
 (1)In generalThe Attorney General or other Department of Justice official described in subsection (a), as the case may be, shall provide written notice to the special counsel or other appointed official described in subsection (a) of the specific reason or reasons for the removal.
 (2)Effective date of removalExcept as provided in subsection (e), removal under this section shall become effective on the date that is 10 days after the date on which the written notice was provided under paragraph (1).
 (d)TimingNot later than 10 days after the date on which written notice was provided under subsection (c)(1), the special counsel or other appointed official described in subsection (a), as the case may be, may file an action challenging the removal in accordance with subsection (e).
			(e)Review
 (1)In generalAn individual that received written notice under subsection (c)(1) may file an action in accordance with paragraph (2) that the removal was in violation of this Act.
 (2)RequirementsAny action filed under this subsection shall be heard and determined by a court of 3 judges not later than 14 days after the date on which the action is filed in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.
 (3)ReliefIf a court determines that the removal of the individual who filed an action under this subsection violates this Act, the removal shall not take effect. The court may also provide other appropriate relief.
				(4)Status during proceedings
 (A)In generalAt the request of the individual who filed an action under this subsection, the court shall determine whether the individual shall remain in office during the pendency of the action described in paragraph (2).
 (B)Preservation of materialsDuring the pendency of an action filed under this subsection, the staff, documents, and materials of the special counsel or other appointed official described in subsection (a) shall be preserved.
 (C)LimitationDuring the pendency of an action filed under this subsection, a replacement for the special counsel or other appointed official described in subsection (a) who is challenging the removal shall not be designated.
 (f)Effective dateThis Act shall apply to any special counsel or other appointed official described in subsection (a) appointed on or after January 1, 2017.
 (g)SeverabilityIf any provision of this Act or the application of such provision to any person or circumstance is held to be invalid or unconstitutional, the remainder of this Act and the application of the provisions of this Act to any person or circumstance shall remain and shall not be affected thereby.
			